Citation Nr: 0931376	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  06-24 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to 
September 1945.  He died on June [redacted], 2005.  The appellant is 
his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Regional 
Office (RO) that denied the appellant's claim for service 
connection for the cause of the Veteran's death.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The appellant asserts that service connection is warranted 
for the cause of the Veteran's death.  She contends that the 
Veteran's service-connected bronchitis associated with 
pulmonary tuberculosis is linked to his myocardial 
infarction.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
Generally, 38 U.S.C.A. § 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content 
of the 38 U.S.C.A. § 5103(a) notice letter will depend upon 
the information provided in the claimant's application.  

Although the RO sent a VCAA letter to the appellant in May 
2006, the notice did not comply with the requirements set 
forth by the United States Court of Appeals for Veterans 
Claims (Court) in Hupp.  For example, the May 2006 letter did 
not state the disability for which the Veteran was service 
connected at the time of his death (bronchitis associated 
with pulmonary tuberculosis, rated 100 percent), or emphasize 
the need for medical opinion evidence that tends to relate 
the service-connected bronchitis to the Veteran's death, 
including to the coronary artery disease that was indicated 
to be the immediate underlying cause of the myocardial 
infarction that caused death on June [redacted], 2005.  Under the 
circumstances of this case, the Board finds that additional 
development of the record is required.  Accordingly, the case 
is REMANDED to the RO for action as follows:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should send the appellant a 
VCAA notice under 38 U.S.C.A. § 5103(a) 
(West 2002) and 
38 C.F.R. § 3.159(b) (2008) that includes 
an explanation as to the information or 
evidence needed to establish a claim for 
service connection for the cause of the 
Veteran's death, as outlined by the Court 
in Hupp.  Such notice should specifically 
state the disability for which the Veteran 
was service connected at the time of his 
death (bronchitis associated with 
pulmonary tuberculosis, rated 100 
percent), and should advise of the need 
for medical opinion evidence that tends to 
relate the service-connected bronchitis to 
the Veteran's death, including to the 
coronary artery disease that was indicated 
to be the immediate underlying cause of 
the myocardial infarction that caused 
death on June [redacted], 2005.  

2.  Following completion of the above, the 
RO should review the evidence and 
determine whether the appellant's claim 
may be granted.  If not, she and her 
representative should be furnished an 
appropriate supplemental statement of the 
case, and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

